 PENNSYLVANIA GAS & WATER CO.Pennsylvania Gas & Water Co. and Local Union2244, of the International Brotherhood of Elec-trical Workers, AFL-CIO. Case 4-RC-1547326 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISThe National Labor Relations Board, by a three-member panel, has considered determinative chal-lenges in, and objections to, an election held 9 De-cember 1983 and the Regional Director's reportrecommending disposition of them. The electionwas conducted pursuant to a Stipulated ElectionAgreement. The tally of ballots shows 12 for and 9against the Petitioner, with 3 challenged ballots.The Board has reviewed the record in light ofthe exceptions and briefs, and has adopted the Re-gional Director's findings and recommendations, asmodified herein.' Contrary to the Regional Direc-tor, we conclude that the Petitioner's challenge tothe ballot of Suzanne Swartz raises substantialissues of fact which can best be resolved by hear-ing.2In such circumstances, we shall also includein the hearing the status of Marguerite Benson, andPetitioner's Objections 1, 3, and 5 as designated bythe Regional Director. These proceedings will beconsolidated with Case 4-CA-14136 for hearing.I In the absence of the exceptions thereto, we adopt, pro forma, theRegional Director's recommendations to overrule the Petitioner's chal-lenge to the ballot of Ruth Bell, and to dismiss Objections 2, 4, 6, and 7,and the last sentence of Objection 3.Because this is a stipulated unit case, the hearing regarding Swartz'ballot should address, inter alia, "the parties' intent with regard to thedisputed employee." Tribune Co, 190 NLRB 398 (1971). If that intent is"unclear or the stipulation ambiguous," then community-of-interest prin-ciples will come into play. NLRB v. Boston Beef Co., 652 F.2d 223 (IstCir. 1981). All issues regarding Swartz' ballot should be fully explored,however, at the hearing.ORDERIt is hereby ordered that a hearing be held forthe purpose of receiving evidence to resolve issuesraised by the Petitioner's challenges to the ballotsof Suzanne Swartz and Marguerite Benson and byPetitioner's Objections 1 and 5 and the first twosentences of Petitioner's Objection 3, and that thehearing be consolidated with the hearing to be heldin Case 4-CA-14136 before an administrative lawjudge to be designated by the chief administrativelaw judge. If the unfair labor practice case is dis-posed of before the hearing, a hearing officer willbe duly designated to hear the representation case.IT IS FURTHER ORDERED that the administrativelaw judge, or hearing officer, designated for thepurpose of conducting the hearing shall prepareand cause to be served on the parties a report con-taining resolutions of the credibility of witnesses,'findings of fact, and recommendations to the Boardas to the disposition of the issues. Within 10 daysfrom the date of issuance of the report, any partymay file with the Board in Washington, D.C., 8copies of exceptions. Immediately upon the filingof the exceptions, the party filing shall serve acopy on the other party, and shall file a copy withthe Regional Director. If no exceptions are filed,the Board will adopt the recommendations of theadministrative law judge or hearing officer.IT IS FURTHER ORDERED that the above-entitledmatter be remanded to the Regional Director forRegion 4 for the purpose of arranging such hearingand that the Regional Director be authorized toissue notice thereof.IT IS FURTHER ORDERED that the Regional Di-rector shall hold the disposition of all the chal-lenged ballots in abeyance pending the outcome ofthe unfair labor practice proceeding involving thevoters' eligibility status, whereupon he may takesuch action as he deems appropriate.270 NLRB No. 417